U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/CPB
P5380.08
8/15/2005
Financial
Responsibility
Program, Inmate

RULES EFFECTIVE: 1/27/2000

1. [PURPOSE AND SCOPE §545.10. The Bureau of Prisons
encourages each sentenced inmate to meet his or her legitimate
financial obligations. As part of the initial classification
process, staff will assist the inmate in developing a
financial plan for meeting those obligations, and at
subsequent program reviews, staff shall consider the inmate's
efforts to fulfill those obligations as indicative of that
individual's acceptance and demonstrated level of
responsibility. The provisions of this rule apply to all
inmates in federal facilities, except: Study and observation
cases, pretrial detainees, and inmates in holdover status
pending designation.]
The Victim and Witness Protection Act of 1982, the Victims of
Crime Act of 1984, the Comprehensive Crime Control Act of
1984, and the Federal Debt Collection Procedures Act of 1990
require a diligent effort on the part of all law enforcement
agencies to collect court-ordered financial obligations.
2. SUMMARY OF CHANGES.
include:

Significant changes in this revision

!

Provides instruction for documenting an inmate’s Inmate
Financial Responsibility Program (IFRP) participation and
progress at times other than regularly scheduled Program
Reviews;

!

Implements quality reviews by region and institution
staff; and

!

Replaces the word “contract” with financial plan.

P5380.08
8/15/2005
Page 2
[Bracketed Bold - Rules]
Regular Type - Implementing Information
3. PROGRAM OBJECTIVES. The expected results of this program
are:
a. All sentenced inmates with financial obligations will
develop, with staff assistance, a financial plan to meet those
obligations.
b. Each financial plan will be monitored effectively to
ensure satisfactory progress is being made.
c. Appropriate consequences will be incurred for inmates
who refuse to participate in the Inmate Financial
Responsibility Program or fail to comply with their financial
plan’s provisions.
d. IFRP data will be monitored to ensure that staff are
conducting quality reviews of the program.
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded
P5380.07

b.

Financial Responsibility Program, Inmate
(1/3/00)

Directives Referenced
P2000.02
P4500.04
P5100.07
P5180.04
P5251.05
P5264.07
P5280.08
P5290.14
P5321.07
P5322.11
P5330.10
P5380.06
P5800.11

Accounting Management Manual (10/15/86)
Trust Fund/Warehouse/Laundry Manual (12/15/95)
Security Designation and Custody Classification
Manual (9/3/99)
Central Inmate Monitoring System (8/16/96)
Work and Performance Pay Program, Inmate
(12/31/98)
Telephone Regulations for Inmates (1/31/02)
Furloughs (2/4/98)
Admission and Orientation Program (4/3/03)
Unit Management (9/16/99)
Classification and Program Review of Inmates
(3/11/99)
Drug Abuse Programs Manual, Inmate (5/25/95)
Cost of Incarceration Fee (8/11/99)
Central File, Privacy Folder and Parole MiniFiles (9/8/97)

P5380.08
8/15/2005
Page 3
P5803.07
P5873.06
P5882.03
P7310.04
P8120.02

Progress Reports (3/16/98)
Release Gratuities (8/6/03)
Fines and Costs (2/4/98)
Community Corrections Center (CCC) Utilization
and Transfer Procedure (12/16/98)
FPI Work Programs for Inmates (7/15/99)

c. Rules cited in this Program Statement are contained in
28 CFR 545.10-11.
5.

STANDARDS REFERENCED

a. American Correctional Association 4th Edition Standards
for
Adult Correctional Institutions: None
b. American Correctional Association 3rd Edition Standards
for Adult Local Detention Facilities: None
c. American Correctional Association 2nd Edition Standards
for Administration of Correctional Agencies: None
6. PRETRIAL, HOLDOVER AND/OR DETAINEE PROCEDURES. Procedures
specified in this Program Statement do not apply to pretrial
or detainee inmates. Bureau holdover inmates housed in Bureau
jail facilities who are in IFRP "REFUSE" status will be held
to the same FRP restrictions (e.g. lowest housing, no special
purchases, not eligible for community-based programs, etc.),
as if they were at the institution designated for them.
7. INMATE FINANCIAL RESPONSIBILITY PROGRAM (IFRP)
COORDINATORS. The Administrator, Correctional Programs
Branch, Central Office, will appoint a National IFRP
Coordinator to act as a resource person for Bureau staff,
other components of the Department of Justice, other law
enforcement agencies, and the public.
Each Regional Correctional Programs Administrator will appoint
a Regional IFRP Coordinator to:
!
!
!
!

act as a resource person;
monitor institution programs;
provide quality control within that region; and
review the biannual IFRP Discrepancy Report.

P5380.08
8/15/2005
Page 4
Each Warden will appoint an Institution IFRP Coordinator,
ordinarily not below the assistant department head level, to
monitor all applicable IFRP assignments for inmates in the
institution and ensure that IFRP information is provided to
inmates during the Admission and Orientation Program.
It is the Unit Manager’s responsibility to monitor all
applicable IFRP assignments and payment activity in the unit,
and to ensure that accurate IFRP information is reflected in
the IFRP SENTRY Module.
8. [PROCEDURES §545.11. When an inmate has a financial
obligation, unit staff shall help that inmate develop a
financial plan and shall monitor the inmate's progress in
meeting that obligation.]
During an inmate’s initial classification, the Unit Manager
will ensure unit staff cross reference the Judgment and
Commitment Order (J&C) with the Sentence Monitoring
Computation Data SENTRY transaction. If the sentence
computation is not completed prior to the initial
classification, unit staff will perform the cross check as
soon as practicable, normally within 45 calender days of the
inmate’s arrival. In the event of an amended J&C, or an
additional J&C order, unit staff will review for any changes
in IFRP status. Specifically, the Court of Jurisdiction,
sentencing date, docket number, and financial obligations must
be reviewed to ensure accuracy. After cross checking, any
discrepancies will be communicated to the ISM Department for
correction.
Staff will encourage inmates to satisfy their legitimate
financial obligations at the time of commitment or
subsequently to earn compensation through UNICOR or other
institution work assignments.
The Unit Team may postpone a newly committed inmate's
participation in the IFRP until his or her first Program
Review, if staff determine the inmate has limited financial
resources. In ordinary situations, an inmate will be
considered to have limited financial resources when he or she
does not have enough institution earnings or trust fund
account deposits to make a minimum IFRP payment of $25 per
quarter. At the unit team’s discretion, inmates may be
required to make their first IFRP payment prior to being
approved for special purchase requests.

P5380.08
8/15/2005
Page 5
[a. Developing a Financial Plan. At initial
classification, the Unit Team shall review an inmate's
financial obligations, using all available documentation,
including, but not limited to, the Presentence Investigation
and the Judgment and Commitment Order(s). The financial plan
developed shall be documented and will include the following
obligations, ordinarily to be paid in the priority order as
listed:
(1)

Special Assessments imposed under 18 U.S.C. 3013;]

A defendant's obligation to pay a special assessment
ceases five years after the date judgment was imposed.
Inmates who fail to pay their assessments during the five-year
period become absolved of this responsibility. (18 U.S.C. §
3013 (c)) ‘No Oblig’ will be entered for those inmates whose
special assessment has expired and they have no other
financial obligations.
[(2) Court-ordered restitution;]
When the court imposes restitution in conjunction with a
special assessment, the inmate and Unit Team may develop a
financial plan for satisfying the restitution prior to
the special assessment, provided:
(a) Significant bodily injury to a victim occurred as
a result of the offense; and/or
(b) Significant loss or destruction of property to a
victim occurred as a result of the offense; and/or,
(c) The court, U.S. Attorney's Office, or other law
enforcement agency in the jurisdiction where the offense
occurred
has requested it.
When considering this option, staff should be aware that
special assessments expire after five years and every effort
should be made to collect the special assessment prior to its
expiration.
If the J&C states that restitution is to be made directly
to the victim, the payment(s) is still processed through the
SENTRY IFRP module, and Financial Litigation staff will
distribute the funds.

P5380.08
8/15/2005
Page 6
A defendant's obligation to pay restitution ceases 20
years after the inmate's release from incarceration for
inmates convicted on or after April 24, 1996.
A defendant's obligation to pay restitution ceases on a
circuit-by-circuit basis for inmates convicted prior to
April 24, 1996. (18 U.S.C. § 3613(b))
[(3)

Fines and court costs;]

The court may establish a payment schedule or a deferred
payment date to satisfy a restitution order or a fine. When
the dates of the court-ordered payment schedule follow the
period of incarceration, the financial plan should address any
other financial obligations, while encouraging inmates to save
funds to help meet future obligations.
A defendant's obligation to pay a fine ceases 20 years
after the date judgment was imposed for inmates convicted
prior to April 24, 1996.
A defendant's obligation to pay a fine ceases 20 years
after the inmate's release from incarceration for inmates
convicted on or after April 24, 1996. (18 U.S.C. § 3613(b))
[(4)

State or local court obligations; and]

These may include child support, alimony, etc. Unit
staff must obtain documentation that demonstrates the inmate’s
obligation. These documents may include a court order or
judgement, or a letter with the inmate’s obligation from a
state Child Support Enforcement Unit. This documentation may
be obtained from the U.S. Probation Office, directly from the
Court issuing the order, or from a state Child Support
Enforcement Unit.
[(5)

Other federal government obligations.]

(a) Fees imposed under the provisions of Cost of
Incarceration (18 U.S.C. § 4001) will be paid before other
financial obligations included in this category. Other
obligations included in this category are judgments in favor
of the United States, as well as such obligations as student
loans, Veterans Administration claims, tax liabilities,
Freedom of Information/Privacy Act fees, etc.

P5380.08
8/15/2005
Page 7
In accordance with 18 U.S.C. § 3624(e), any inmate who
has a term of supervised release and a fine relative to the
offense under which he or she was committed, must agree to
adhere to an installment schedule to pay any remaining balance
on this fine while under release supervision. Any inmate who
refuses to comply with 18 U.S.C. § 3624(e) must remain in
Bureau custody.
The inmate must sign and unit staff are to witness the
Agreement to Adhere to Installment Schedule Agreement for
Unpaid Fines (BP-S864.053 available on BOPDOCS and Sallyport)
no later than 60 days prior to the inmate's release from
custody. The signed agreement is to be placed in the Inmate
Central File (section 1) and copies forwarded to the
appropriate records office and the Supervising U.S. Probation
Officer. This form should not be completed for any other type
of court ordered financial obligations, such as assessments,
costs, restitutions, committed fines, or other types of
obligations.
A consecutive sentence in which there is a courtimposed financial obligation does not relieve an inmate of
satisfying that debt(s) prior to actually serving that
sentence. He or she is to be placed in the appropriate IFRP
status depending upon the Unit Team's assessment of the
inmate's ability to pay based upon community resources and
institution earnings. When staff are notified by the Courts,
or an agent of the Courts, that an inmate is assessed interest
on an obligation, staff will enter the total interest to be
paid as a separate obligation only after the principal has
been paid in full.
Absent direction from the court concerning when an
obligation should be collected, payments may begin during an
inmate's period of incarceration. However, unit staff are to
contact the U.S. Probation Office for clarification when it is
unclear if the court-ordered obligation is to be paid while
the inmate is in Bureau custody or as a condition of
supervision. Additionally, if the J&C has a specific payment
plan outlined, payments are to be collected according to the
direction provided in the order.
[b. Payment. The inmate is responsible for making
satisfactory progress in meeting his/her financial
responsibility plan and for providing documentation of these
payments to unit staff. Payments may be made from institution

P5380.08
8/15/2005
Page 8
resources or non-institution (community) resources. In
developing an inmate's financial plan, the Unit Team shall
first subtract from the trust fund account the inmate's
minimum payment schedule for UNICOR or non-UNICOR work
assignments, set forth below in paragraphs (b)(1) and (b)(2)
of this section. The Unit Team shall then exclude from its
assessment $75.00 a month deposited into the inmate's trust
fund account. This $75.00 is excluded to allow the inmate the
opportunity to better maintain telephone communication under
the Inmate Telephone System (ITS).]
At each program review, when reviewing the inmate's
financial plan, the Unit Team must:
•

•
•

determine the total funds deposited into the
inmate's trust fund account for the previous six
months;
subtract the IFRP payments made by the inmate during
the previous six months; and
subtract $450 (i.e., $75 x 6 months, ITS exclusion).

Any money remaining after the above computation may be
considered for IFRP payments, regardless of whether the money
is in the inmate's trust fund or phone credit account. The
Unit Team has the discretion to consider all monies above that
computation to adjust the inmate's IFRP payment plan.
The Unit Manager is the determining authority when it
comes to deciding whether an inmate’s IFRP payments are
commensurate with his/her ability to pay. This decision is
solely at the discretion of the Unit Manager and is to be
decided on a case-by-case basis. Variations in what is
considered a commensurate payment are expected and are
appropriate since the determination of commensurate payments
is based on individual circumstances.
Note:

Once money has been transferred from the
inmate's trust fund account to the inmate's
phone credit account, this money may not be
transferred back to the inmate's trust fund
account, except as provided for in the Trust
Fund/Warehouse/Laundry Manual. If an inmate's
IFRP payment plan is adjusted due to a
significant amount of incoming funds (above the
$450 exclusion) being deposited in the phone
credit account, the inmate is to be encouraged

P5380.08
8/15/2005
Page 9
to refrain from additional deposits to the phone
credit account to accommodate the new IFRP
payments.
[(1) Ordinarily, the minimum payment for non-UNICOR and
UNICOR grade 5 inmates will be $25.00 per quarter. This
minimum payment may exceed $25.00, taking into consideration
the inmate's specific obligations, institution resources, and
community resources.
(2) Inmates assigned grades 1 through 4 in UNICOR
ordinarily will be expected to allot not less than 50% of
their monthly pay to the payment process. Any allotment which
is less than the 50% minimum must be approved by the Unit
Manager.
Allotments may also exceed the 50% minimum after
considering the individual's specific obligations and
resources.]
Inmates with available financial resources will be
encouraged to make single payment amounts. For example, an
inmate with a $100 felony assessment will be encouraged to
make a one time single payment, provided the inmate has the
financial resources to do so.
"Monthly pay" includes bonus and vacation pay. A
recommendation for a lump sum award is to be forwarded from
the detail work supervisor to the Unit Team to note the
inmate's IFRP status prior to forwarding it to the Warden.
IFRP payment plans for UNICOR inmates assigned grades 1
through 4 who earn less than $50 per month should be set up as
single or quarterly trust fund withdrawals (the Unit Team is
to determine the frequency of payments; however, payments
should not be monthly unless they are outside payments) until
the inmate earns at least $50 monthly in a UNICOR position.
The payment should be for no less than $25. When the inmate
earns $50 or more per month, the IFRP payment plan should be
changed to stipulate 50% of the inmate's pay.
(3)

Payments may be made in the following manner:

(a) Non-Institutional Payments. An inmate may use
non-institutional (community) resources to satisfy a financial
obligation. Ordinarily, these are "one-time" payments
directly to the parties to whom the obligations are owed and
are intended to satisfy obligations of significant amounts.

P5380.08
8/15/2005
Page 10
It is the inmate’s responsibility to ensure staff are
provided with a receipt to confirm a payment form a community
resource. This receipt must be furnished prior to the first
of the month to ensure that they are credited like all other
inmates. Cancelled checks or copies of court receipts are not
sufficient documentation as they may be altered. The original
receipt will be photocopied for the file and the staff who
verified the copy from the original will sign and date the
copy.
Furthermore, unless an original receipt is provided,
the receipt for payment must be confirmed by unit staff with
the appropriate law enforcement agency (U.S. Attorney's
Office, U.S. Probation Office, Clerk of Court, etc).
(b) Institution Single Payment. When an inmate's
total financial obligation is $100 or less (for example, a
Special Assessment) a single payment should be encouraged.
(c) Institution Monthly/Quarterly Repetitive
Withdrawals. Repetitive withdrawals from the inmate's Trust
Fund Account will be used for all inmates who elect to make
financial payments from institution earnings. By using the
SENTRY program, unit staff must indicate if the repetitive
payment is to be made monthly or quarterly. Quarterly
repetitive payments should be requested only from non-UNICOR
and UNICOR Grade 5 inmates. Repetitive withdrawals for UNICOR
inmates Grades 1-4 are discussed below.
The Office of Financial Management (OFM) is to process
quarterly repetitive payments once each quarter during the
last month of each quarter (December, March, June and
September). Any payment plan indicating quarterly repetitive
payments OFM received during the first or second month of the
quarter are to be held and processed during the last month of
the quarter.
[c. Monitoring. Participation and/or progress in the
Inmate Financial Responsibility Program will be reviewed each
time staff assess an inmate's demonstrated level of
responsible behavior.]
At these reviews, the IFRP payment plan status appears on
the team sheet. The inmate’s degree of participation will be
reflected on the Program Review Report by noting the following
in the “FRP Plan/Progress” section:

P5380.08
8/15/2005
Page 11
!
!
!
!

the balance owed on the obligation(s),
the current financial plan,
the total amount deposited into the inmate’s trust
fund account for the previous six months, and
whether the financial plan is being increased,
decreased, or will continue at the same rate.

Each month, the IFRP Coordinator will review the IFRP SENTRY
Module Transaction PIEA (Display or Print Expected Versus
Actual Withdrawal Amount) transaction after the withdrawals
have been completed. This transaction allows the user to
display or print a list of inmates who paid less than the
amount specified in the inmate’s financial plan.
—

The Unit Team may also use this information to
determine if an inmate needs to be placed in
“Refuse” status or if the inmate needs to be
counseled.

The IFRP Coordinator will forward a copy of this transaction
to each Unit Manager, who will ensure appropriate action is
taken regarding inmates whose actual payments where less than
expected.
When preparing a progress report, a statement as to what
progress the inmate made during his/her incarceration on court
ordered obligations must be included. Unit staff may make
positive comments regarding the inmate’s FRP participation.
[d. Effects of Non-participation. Refusal by an inmate to
participate in the financial responsibility program or to
comply with the provisions of his financial plan ordinarily
shall result in the following:
(1) Where applicable, the Parole Commission will be
notified of the inmate's failure to participate;
(2) The inmate will not receive any furlough (other than
possibly an emergency or medical furlough);]
This restriction does not apply to inmates requiring
medical furloughs and inmates with "OUT" or "COM" custody who
are transferring from one institution to a minimum security
level institution via an unescorted transfer.

P5380.08
8/15/2005
Page 12
[(3) The inmate will not receive performance pay above
the maintenance pay level, or bonus pay, or vacation pay;]
The Unit Team is to consider institution needs,
particularly for skilled workers. Such needs may require that
an inmate with a financial obligation be assigned to a lower
paying, non-UNICOR work assignment. The Unit Team considers
this when developing the inmate's financial plan. An inmate
working above the maintenance pay level who fails to make
satisfactory progress on his or her payment plan is to be
reduced to maintenance pay.
[(4) The inmate will not be assigned to any work detail
outside the secure perimeter of the facility;]
Additionally, inmates will not be permitted to
participate in activities outside the secure perimeter, such
as speaking engagements.
[(5) The inmate will not be placed in UNICOR. Any
inmate assigned to UNICOR who fails to make adequate progress
on his/her financial plan will be removed from UNICOR, and
once removed, may
not be placed on a UNICOR waiting list for six months. Any
exceptions to this require approval of the Warden;]
The Unit Team may recommend an inmate for priority
placement in UNICOR to assist in paying a significant
financial obligation. Ordinarily, an inmate will not be
recommended for priority placement unless he or she has
obligations totaling at least $1,000 and limited outside
resources.
[(6) The inmate shall be subject to a monthly commissary
spending limitation more stringent than the monthly commissary
spending limitation set for all inmates. This more stringent
commissary spending limitation for IFRP refuses shall be at
least $25 per month, excluding purchases of stamps, telephone
credits, and, if the inmate is a common fare participant,
Kosher/Halal certified shelf-stable entrees to the extent that
such purchases are allowable under pertinent Bureau
regulations;]
Inmates in IFRP "REFUSE" status will not be permitted to
spend more than $25 per month in commissary, excluding
purchases of stamps and telephone credits. Staff will not

P5380.08
8/15/2005
Page 13
approve any special purchase item request(s) for inmates in
IFRP "REFUSE" status, except for purchases of Kosher/Halal
certified shelf-stable entrees for those inmates verified as
common fare participants.
[(7) The inmate will be quartered in the lowest housing
status (dormitory, double bunking, etc.);
(8) The inmate will not be placed in a community-based
program;]
The Unit Team is to consider the inmate's participation
in the IFRP as an important factor when determining Community
Corrections Center (CCC) placement.
[(9) The inmate will not receive a release gratuity
unless approved by the Warden.]
When a non-participating inmate's need for funds is
exceptionally great, the Unit Team may recommend to the Warden
that a gratuity be given.
[(10) [Reserved]] (This section is reserved for future
rule changes.)
[(11) The inmate will not receive an incentive for
participation in residential drug treatment programs.]
Incentives are defined as early release, financial
awards, maximum CCC placement consideration, and local
institution incentives. Staff are referred to the Drug Abuse
Programs Manual, for limitations, guidelines, and eligibility
criteria.
(12) The inmate's score on "Responsibility" on the
Custody Classification form (BP-338), is to be zero, in
accordance with the Security Designation and Custody
Classification Manual Program Statement.
9. SENTRY REQUIREMENTS. Unit staff are responsible for
entering data into the IFRP SENTRY module accurately pursuant
to the IFRP SENTRY Technical Reference Manual. After an
inmate signs a payment plan, unit staff will forward the
original signed copy to the institution’s OFM.
The Unit Team must enter an appropriate IFRP assignment into

P5380.08
8/15/2005
Page 14
SENTRY no later than initial classification, and review that
assignment at all subsequent regularly scheduled Program
Reviews. Unscheduled reviews (when an inmate’s IFRP status
changes in between Program Reviews) will be documented on the
Inmate Activity Record or in memo format and filed in section
1 of the Inmate Central File. The IFRP assignments are:
a. "UNASSG." "Unassigned" is entered into SENTRY
automatically when an inmate is committed to federal custody.
At initial classification, this assignment must be converted
to another assignment, based on the payment plan the Unit Team
developed and the inmate's willingness to participate.
b. "NO OBLG." "No Obligation" is entered for an inmate
when there is no documented financial obligation. This
category is also used for an inmate who has no financial
obligation payable while in Bureau custody (e.g., An inmate
receives a $50 assessment which the Judge remits or waives,
and a $2,000 fine due while on supervised release). "NO OBLG"
will also be entered for inmates whose financial obligations
have expired due to time limitations.
c. "PART." "Participates in Program" is entered for an
inmate who agrees to pay, signs an agreement, and is making
payments towards his or her financial obligation(s). This
assignment will also include inmates who have agreed on their
payment plan to make a payment at a future date.
In the case of initial commitment only, ‘PART’ may be
assigned to an inmate pending receipt of the first scheduled
payment; however, that payment must be made and confirmed by
staff normally within three months, but no later than six
months (depending upon the quarterly payment cycle). For all
other inmates, the status of "PART" is to be reviewed in
accordance with the payment plan or, at a minimum, every six
months.
d. “REFUSE.” "Refuses to Participate in Program" is entered
immediately when an inmate verbally refuses to participate in
the program. Subsequent to the initial classification, at any
time the Unit Team discovers the inmate is not making the
agreed-upon payment(s), it is their discretion to place the
inmate into IFRP "REFUSE" status and do the following:
!

Notify the inmate of the change in IFRP status, once
the change is made.

P5380.08
8/15/2005
Page 15
!

Discuss with the inmate the consequences of being
placed in "REFUSE" status, and that consequences
will begin immediately.

!

Unit staff are to document that the inmate has been
notified and counseled on the change of IFRP status
in the Inmate Activity Record as soon as
practicable.

Each month, no later than five business days prior to
payroll submission, the Institution IFRP Coordinator must
produce a roster of inmates in "REFUSE" status and distribute
it to:
!
!
!

all Department Heads;
the Associate Warden of Programs; and
the Performance Pay Coordinator.

It is the Performance Pay Coordinator's responsibility to
ensure these inmates do not earn above maintenance pay or earn
bonus pay or vacation. Additionally, an inmate who is in
"REFUSE" status and assigned to work more than one detail will
not earn above maintenance pay for his or her total combined
earnings from each work assignment.
Once an inmate has been placed in "REFUSE" status, the
inmate must demonstrate a willingness to continue
participation in the program.
e. "EXEMPT TMP." "Temporarily Exempt from Participation"
will be entered for an inmate who is unable to participate
adequately toward satisfaction of the obligation, ordinarily
because of medical or psychological restrictions which prevent
the inmate from working. This assignment is at the Unit
Team’s discretion and may also be used for an inmate who is
unable to secure
employment in UNICOR or advance beyond maintenance pay due to
conditions beyond the inmate's control (overcrowding,
institution need, limited financial resources, special
circumstances, etc.).
Additionally, at initial classification, the Unit Team may
place newly committed inmates who have limited financial
resources in IFRP "EXEMPT TMP" status until their first
program review, when unit staff determine that the inmate has
limited financial resources. However, in all cases, staff

P5380.08
8/15/2005
Page 16
must also consider the inmate's ability to participate by
using non-institutional (community) resources prior to placing
the inmate in "EXEMPT TMP" status.
The Unit Team must review each inmate's "EXEMPT TMP" status
at the inmate's program review. The Unit Manager will review
and document the Unit Team's decision on the Program Review
Report when the inmate is continued in this assignment.
f. "COMPLT." "Completed the Program" will be entered for
an inmate who has totally satisfied all financial obligations
ordered payable during incarceration.
10. COURT APPEALS. When an inmate's sentence of imprisonment
is modified or corrected, absent any statement to the contrary
in the new sentencing order, any prior court-ordered financial
obligation(s) remain in effect and should be collected
pursuant to this Program Statement’s provisions. This Program
Statement’s provisions also apply regardless of whether an
inmate is appealing his or her sentence, unless the court
orders a "stay of collection" pending the appeal.
However, if there is a change in the modified court order that
pertains to court-ordered financial obligations, unit staff
will update the inmate’s financial plan to ensure that
accurate information is entered in the IFRP SENTRY Module.
11. WITNESS SECURITY CASES. IFRP payments by Witness
Security Cases must be processed in accordance with this
Program Statement.
12. INSTITUTION SUPPLEMENT.
Institution Supplement to:

Each institution will develop an

a.

Designate an institution IFRP Coordinator;

b.

Outline UNICOR priority placement;

c. Explain any procedures necessary to develop or monitor
the institution IFRP program; and
d. Specify the date of the month on which the IFRP Refuse
roster will be accessed to ensure that non-participating
inmates are not receiving performance pay above the
maintenance pay level.

P5380.08
8/15/2005
Page 17
A copy of the Institution Supplement is to be forwarded to the
respective Regional Correctional Programs Administrator.

/s/
Harley G. Lappin
Director

